Citation Nr: 0921533	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.  

2.  Entitlement to service connection for lumbosacral 
degenerative joint disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1979 to March 
1980, from January 1981 to February 1982, from March 1985 to 
June 1985, and from May 2002 to May 2003.  Significantly, the 
Veteran's period of active duty from January 1981 to February 
1982, resulted in a discharge under conditions other than 
honorable.  He also had service with the Army National Guard, 
with verified and various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision, issued 
in May 2002 by the VA RO in Philadelphia, Pennsylvania.  The 
Board notes that the appeal has been active since the April 
2002 decision in so far as a timely notice of disagreement 
was filed in May 2002, a statement of the case (SOC) was 
issued in March 2003, and a timely VA Form 9, Appeal to Board 
of Veterans' Appeals, was received in June 2003.  During the 
course of his appeal, the Veteran was afforded a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2009.  These claims were readjudicated via a supplemental 
statement of the case (SSOC) issued in October 2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The record contains clear and unmistakable evidence that 
a low back disorder pre-existed the Veteran's period of 
active military service and as not aggravated increased in 
severity during service.  

3.  The record contains clear and unmistakable evidence that 
a neck disorder pre-existed the Veteran's period of active 
military service and as likely as not increased in severity 
during service.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, cervical disc disease was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 
1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2008).  

2.  With resolution of reasonable doubt in the Veteran's 
favor, lumbosacral degenerative joint disease was aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

In this case, in letters dated in February 2002, October 
2003, December 2004, March 2005, September 2007, and May 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  A March 2003 SOC and an October 2008 SSOC 
included the statutory requirements for establishing service 
connection for aggravation of a pre-service disability under 
38 C.F.R. § 3.306.  Additionally, the September 2007 notice 
letter informed the Veteran as to disability ratings and 
effective dates.  As noted above, the claims were last 
adjudicated via the October 2008 SSOC.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, Social Security 
Administration (SSA) records, private and VA treatment 
records, and a VA examination.  Also of record and considered 
in connection with the appeal is the Veteran's and his 
spouse's hearing testimony, along with various written 
statements submitted by the Veteran, former service members, 
and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, the a veteran is required to 
show "(1) that a condition was 'noted' during service, (2) 
evidence of post service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post service 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Service connection can be established for a disability which 
preexisted service, but was permanently aggravated thereby.  
A pre-existing disease or injury will be found to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2008).   

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that he currently suffers from a low 
back disorder and a neck disorder as the result of various 
injuries sustained in service that have aggravated pre-
service neck and low back injuries.  Specifically, he asserts 
that he originally fractured his thoracic spine in a motor 
vehicle accident in 1968, and suffered subsequent injuries to 
the spine, to include a parachute accident in 1982, a 
training incident in 2001 while with the National Guard that 
occurred while sleeping in the back of a personal carrier, 
and in an accident where he was thrown from a Hummer vehicle 
while serving in Bosnia in 2002.  These claims are supported 
by oral testimony provided by the Veteran, his spouse, and 
his representative in his January 2009 hearing, along with 
the lay testimony of former service members, which 
corroborate his reported symptomatology.  Additionally, 
during his hearing, the Veteran reported that he currently 
must walk with a cane due to his low back disorder, and has 
undergone surgery to the cervical spine due to damage caused 
by injuries incurred in service.  

The Board finds that a presumption of soundness does not 
apply in this case.  Service treatment records, beginning in 
February 1980 and dated throughout the various periods of the 
Veteran's active and in-active duty service, clearly show the 
existence of a spine fracture due to a pre-service motor 
vehicle accident.  Moreover, an August 1993 private treatment 
record reflects that the Veteran injured his cervical spine.  
In August 2001, the Veteran was again seen by a private 
physician for cervical strain sustained while driving a truck 
while employed as a civilian, for which he received workmen's 
compensation.  A  June 2004 Line of Duty determination by the 
Army National Guard reveals an that the adjutant conceded 
that the Veteran's civilian medical records showed pre-
service injury to both the neck and low back, and that he was 
injured during a Hummer vehicle accident.  The adjutant 
acknowledged that the Veteran's back and neck pain had pre-
dated the accident, that he was repeatedly treated for back 
and neck pain during service, and that the Hummer vehicle 
accident probably aggravated an already existing condition.  
In addition, in both private and VA treatment records, dated 
from June 2000 to September 2008, to include a January 2005 
VA examination, it was repeatedly shown that the Veteran 
reported that a 1968 back injury caused his initial spinal 
problems.  Further, the January 2005 VA examiner suggested 
that the Veteran's spine disorder preexisted service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) (2008).  Having found 
clear and unmistakable evidence of pre-existing low back and 
neck disabilities, the Board will address whether both 
disorders were aggravated during service.  

As noted above, although a March 1980 enlistment examination 
was negative for findings of any spine disorder, a February 
1980 Report of Medical History indicates that the Veteran 
reported suffering a fractured spine in 1968.  Additional 
service treatment records, dated from May 2002 to September 
2004, reflect chronic and continuous treatment for cervical 
and lumbar spine disorders.  Specifically, December 2002 Spot 
Report shows findings of severe low back pain with 
neurological deficit, to include urinary incontinence.  A 
January 2003 service treatment record indicates findings of 
severe lumbosacral area pain and lower left extremity 
radiculopathy in the form of sciatica and sensory deficit.  
Significantly, an April 2003 Report of Medical Assessment 
showed a history of 2 motor vehicle accidents causing injury 
to the back that was "worse" since the previous medical 
assessment/physical examination.  

The Board notes that VA and private treatment records, dated 
from April 2000 to September 2008, indicate diagnoses of and 
treatment for chronic low back pain and chronic neck pain. 
Significantly, an August 2003 VA physician noted that the 
Veteran reported a history of severe low back pain over the 
years that was attributable to precipitating events, to 
include parachute jumps and hand-to-hand combat, and which, 
after his deployment to Bosnia, involved a new type of 
throbbing pounding pain that spread down the back of both 
legs to the knees, along with neck pain that spread to his 
shoulders.  In September 2004, a private physician noted that 
the Veteran reported persistent moderate neck stiffness, and 
diagnosed the Veteran with C2-C3, C3-C4, and C4-C5 internal 
disc disruption syndrome with somatic referral based upon 
discography findings.  Notably, in September 2005 the Veteran 
underwent surgery to correct his cervical spine disorder.  
The Board further notes that the Veteran has been awarded SSA 
benefits due to his back disorders. 

As noted above, the January 2005 VA examiner, upon thorough 
review of the entire record, discussed the Veteran's long-
standing history of lower back pain and attributed it to the 
1968 motor vehicle accident.  The examiner noted that the 
Veteran's neck pain began in 2000 and 2001, and was, along 
with the lumbosacral disorder, aggravated by the in-service 
Hummer vehicle accident.  The examiner indicated that the 
claims file was reviewed, provided a summary of the service 
treatment records as well as the post-service treatment 
records, and concluded that the Veteran's pre-existing low 
back and neck disabilities were "as likely as not" aggravated 
by military service.  

The Board finds the January 2005 VA examiner's opinion 
persuasive on the question of medical relationship between 
the current back disabilities and service, inasmuch as the 
opinion clearly was based upon both examination of the 
Veteran and consideration of his documented medical history 
and assertions, and because the rationale underlying the 
opinion is reasonable and consistent with the evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 
(1993).

The Board notes that the evidence of record clearly shows 
that the Veteran has a currently diagnosed cervical and 
lumbosacral spine disabilities. The Board further finds, in 
view of the totality of the evidence, that the Veteran's pre-
existing neck and low back disabilities of cervical disc 
disease and lumbosacral degenerative joint disease were 
aggravated, or increased in severity, during active service.  
In the January 2005 report, the examiner also concluded that 
it would be impossible to differentiate between what symptoms 
of the Veteran's current condition were due to his pre-
existing disorders, and what are due to his present problems.  
Consequently, the Board finds that the evidence of record is 
at least in equipoise, and therefore, affording the Veteran 
the benefit of the doubt, service connection for cervical 
disc disease and for lumbosacral degenerative joint disease 
is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for cervical disc disease 
is granted.

Entitlement to service connection for lumbosacral 
degenerative joint disease is granted.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


